NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1960-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TERRENCE MURRELL,

     Defendant-Appellant.
_______________________

                   Submitted November 1, 2021 – Decided November 18, 2021

                   Before Judges Rothstadt and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 19-03-0323.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Elizabeth C. Jarit, Deputy Public Defender,
                   of counsel and on the briefs).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (Jaimee M. Chasmer, Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      After defendant Terrence Murrell was twice denied admission to Drug

Court, he pled guilty to a single count of second-degree attempted robbery under

N.J.S.A. 2C:5-1(a)(1), N.J.S.A. 2C:15-1(a)(1), and was sentenced to a five-year

custodial term with an eighty-five percent period of parole ineligibility imposed

pursuant to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.              He

challenges the court's decisions denying his entry into the diversionary Drug

Court program, and his resulting sentence, specifically raising the following

points for our consideration:

            POINT I

            RECONSIDERATION OF [DEFENDANT'S] DRUG
            COURT APPLICATION IS REQUIRED BECAUSE
            THE COURT MISTAKENLY RELIED UPON A
            YOUTHFUL OFFENDER FINDING AND APPLIED
            THE INCORRECT STANDARD IN DENYING
            ADMISSION.

            A.    The court mistakenly considered a youthful
                  offender finding as the equivalent of a juvenile
                  adjudication in rejecting [Defendant] from Drug
                  Court.

            B.    The court failed to apply the correct standard for
                  assessing dangerousness as articulated in the new
                  Drug Court manual.




                                                                           A-1960-19
                                       2
POINT II

RESENTENCING IS REQUIRED DUE TO A SERIES
OF ERRORS RENDERING THE SENTENCE
EXCESSIVE.

POINT III

THE    LAW     REQUIRING    SENTENCING
MITIGATION FOR YOUTHFUL DEFENDANTS
DEMANDS     RETROACTIVE     APPLICATION
BECAUSE THE [LEGISLATURE] INTENDED IT,
THE NEW LAW IS AMELIORATIVE IN NATURE,
THE SAVINGS STATUE IS INAPPLICABLE, AND
FUNDAMENTAL       FAIRNESS     REQUIRES
RETROACTIVITY.

A.   The     Legislature       Intended   Retroactive
     Application.

     1. The Legislature did not express a clear intent
        for prospective application.

     2. The other language of the mitigating factor
        indicates    retroactive application;   the
        presumption of prospective application is
        inapplicable; and the law is clearly
        ameliorative.

     3. There is no manifest injustice to the State in
        applying the mitigating factor retroactively.

B.   The Savings Statute Does Not Preclude
     Retroactive Application of Ameliorative
     Legislative Changes, Like the One at Issue Here.

C.   Retroactive Application of the Mitigating Factor
     Is Required as a Matter of Fundamental Fairness,

                                                         A-1960-19
                           3
                  and to Effectuate the Remedial Purpose of the
                  Sentencing Commission's Efforts Regarding
                  Juvenile Sentencing.

      After considering these arguments against the record and applicable legal

principles, we affirm the court's decision to deny defendant's admission to Drug

Court as well as its five-year custodial sentence, which was the minimum

ordinary term for a second-degree offense. N.J.S.A. 2C:43-6(a)(2).

                                       I.

      On March 22, 2019, a grand jury charged defendant with two counts of

first-degree employment of a juvenile to commit a crime, N.J.S.A. 2C:24-9(a)

and 2C:15-1(a), two counts of second-degree robbery, N.J.S.A. 2C:15-1(a), and

two counts of second-degree conspiracy to commit a robbery, N.J.S.A. 2C:5-

2(a)(1) and 2C:15-1(a). The charges relate to two incidents on the same day in

which defendant and a juvenile were accused of luring unsuspecting victims

through social media to locations in East Rutherford and Wallington by

promising to sell them iPhones, only to rob and beat them.

      After defendant applied for admission into Drug Court, a substance abuse

counselor diagnosed him with severe opioid, sedative, and cannabis use

disorders, as well as moderate alcohol use disorder, and recommended he be

admitted to intensive outpatient treatment.       Despite defendant's clinical


                                                                          A-1960-19
                                       4
eligibility for Drug Court, the prosecutor determined he was statutory ineligible,

explaining at a later hearing before Judge Gary N. Wilcox that defendant was

"per se bar[red]" because of his pending first-degree charges and that even if

defendant pled to a lesser offense, he was still ineligible because the "crimes

were not committed due to a drug addiction" and "defendant poses a danger to

the community." See N.J.S.A. 2C:35-14(b)(1), N.J.S.A. 2C:35-14(a)(3), and

N.J.S.A. 2C:35-14(a)(9).

      On the latter point, the prosecutor informed Judge Wilcox that defendant

previously "pled guilty to or was adjudicated delinquent for" attempted murder

in New York related to an incident where he "attempted to cause the death of a

victim . . . by shooting him." The State also asserted that defendant was on

parole for that offense when he committed the East Rutherford and Wallington

robberies. In response, defendant's counsel argued that while defendant had, in

fact, been "adjudicated delinquent . . . as a juvenile . . . all we have is that prior

delinquency adjudication. We don't know the particular facts of the case."

      Judge Wilcox denied defendant's application after agreeing with the State

that defendant was statutory ineligible for Drug Court based on his pending first-

degree charges alone. The judge stated, however, that he would reconsider the

application should defendant plead to something less than a first-degree crime


                                                                                A-1960-19
                                          5
but expressed concern about "the history of violence in defendant's criminal

history."

      Defendant agreed to plead guilty to two counts of second-degree robbery

related to the East Rutherford and Wallington incidents in exchange for the

State's recommendation of a seven-year custodial term with an eighty-five

percent period of parole eligibility under NERA and the dismissal of the

remaining charges. At the plea hearing, however, defendant was unable to

provide a factual basis sufficient to support a second-degree robbery conviction

related to the Wallington incident. As a result, the State amended its plea offer

to a single count of attempted robbery related to the East Rutherford incident,

with a similar seven-year NERA sentence which defendant accepted.

      As defendant's plea agreement resulted in the dismissal of the first-degree

charges, he filed a new application for admission into Drug Court.         After

considering the parties' submissions and oral arguments, Judge Wilcox again

rejected defendant's application, finding that "defendant does pose or will pose

a danger to the community." The judge explained that although he was "loathe

to disqualify anyone for anything based on something they did as a juvenile,"

"defendant here loses the benefit of that doubt based on his current guilty plea

for this charge" and that "when taken in combination with each other, the prior


                                                                           A-1960-19
                                       6
juvenile delinquency adjudication for attempted murder combined with the

current charge . . . indicates a level of violence which would pose a danger to

the community." In addition, Judge Wilcox found significant that defendant was

"still on parole supervision for th[e] . . . delinquency adjudication" when he

committed the East Rutherford attempted robbery.

      At sentencing, defendant's counsel argued for a three-year custodial term

reflective of a third-degree charge, and requested that Judge Carol Novey

Catuogno apply mitigating factors three, defendant acted under a strong

provocation, N.J.S.A. 2C:44-1(b)(3), nine, the character and attitude of

defendant indicates that defendant is unlikely to commit another offense,

N.J.S.A. 2C:44-1(b)(9), eleven, the imprisonment of the defendant would entail

excessive hardship to the defendant or the defendant's dependents, N.J.S.A.

2C:44-1(b)(11) and twelve, the willingness of the defendant to cooperate with

law enforcement authorities, N.J.S.A. 2C:44-1(b)(12).

      In support of these mitigating factors, defendant's counsel argued

defendant acted under provocation due to "peer pressure," recounted his "history

of substance abuse," and noted his peaceful surrender and voluntary statement

which indicated he was willing to cooperate with law enforcement. Counsel

further asserted that defendant was a "young m[a]n who, with the proper


                                                                          A-1960-19
                                       7
guidance" and "support . . . can get his life on track" and that his newborn son

and his mother would be "deprived of [defendant's] presence" during his

incarceration, representing a hardship.

      Defendant also made a statement in which he assumed "full

responsibility," acknowledged the "severity of [his] actions," apologized to the

court and the victim, and expressed his aspirations to "move forward and walk

the right path in life as a productive member of society." Defense counsel also

clarified that because defendant was sixteen at the time of the New York offense,

he was prosecuted as an adult for the attempted murder charge but was deemed

a youthful offender by the New York court.

      The State requested that Judge Novey Catuogno impose a seven-year

sentence consistent with the parties' plea agreement and, in support, urged the

judge to apply aggravating factors three, the risk that defendant will commit

another offense, N.J.S.A. 2C:44-1(a)(3), six, the extent of defendant's prior

criminal record and the seriousness of the offenses of which defendant has been

convicted, N.J.S.A. 2C:44-1(a)(6), and nine, the need for deterring defendant

and others from violating the law, N.J.S.A. 2C:44-1(a)(9). The State stressed

that defendant was on parole related to the attempted murder charge that

ultimately led to the youthful offender adjudication in New York when he


                                                                           A-1960-19
                                          8
committed the East Rutherford attempted robbery that caused injury to the

victim.

      Judge     Novey      Catuogno     rejected     both    parties'   sentencing

recommendations. Acknowledging that the plea agreement called for a seven-

year custodial term, she nevertheless imposed a five-year sentence and stated

seven years is "a long time for a young man."

      In support, the judge found applicable aggravating factors three and nine

and mitigating factor eleven. As to aggravating factor three, she reasoned that

defendant's risk of reoffending was "illustrated by the fact that . . . , although

there is no plea to the first event this was clearly the second stop for [defendant]

and his co-defendant that evening."

      Judge Novey Catuogno did not specifically address defendant's request

for the application of mitigating factors nine or twelve and rejected mitigating

factor three. She also refused to apply mitigating factor thirteen, the conduct of

a youthful defendant was substantially influenced by another person more

mature than defendant, N.J.S.A. 2C:44-1(b)(13), explaining that although

defendant was twenty-two years old, his "experience in his younger life perhaps

should have given him wisdom beyond his years when it comes to involvement




                                                                              A-1960-19
                                         9
in criminality, and that is of course referencing the New York conviction for

attempted murder." This appeal followed.

                                       II.

      In defendant's first point he argues that Judge Wilcox erred in denying his

admission to Drug Court. He specifically relies on State v. K.S., 220 N.J. 190

(2015), asserting that the judge committed reversible error when he considered

his prior youthful offender adjudication from New York. Alternatively, he

asserts that if consideration of his youthful offender adjudication was

permissible, Judge Wilcox erred by failing to consider the substance of that

finding. Second, he argues that the court failed to apply correctly the standard

for evaluating whether he presented a danger to the community as provided in

the revised Drug Court Manual.        We disagree and conclude defendant's

arguments are both procedurally defective and substantively without merit.

      We initially note that defendant failed to raise any of the aforementioned

challenges before Judge Wilcox and, as such, the "legal propriety [of those

arguments] never was ruled on . . . [and] the issue[s] [were] not properly

preserved for appellate review."1 State v. Robinson, 200 N.J. 1, 18-19 (2009).


1
  We do not consider defendant's counsel's statements at the proceedings before
Judge Wilcox or Judge Novey Catuogno, in which defendant's youthful offender


                                                                           A-1960-19
                                      10
Further, as defendant's contentions do not "go to the jurisdiction of the trial court

or concern matters of great public interest," they do not qualify for an exception

to the general prohibition against deciding issues on appeal that were "not

properly presented to the trial court." Id. at 20 (quoting Nieder v. Royal Indem.

Ins. Co., 62 N.J. 229, 234 (1973)).

      For purposes of completeness, we nevertheless address, and reject,

defendant's arguments on the merits. "[W]e review a sentencing court's decision

to admit or deny admission to Drug Court for an abuse of discretion." State v.

Harris, 466 N.J. Super. 502, 553 (App. Div. 2021). "[D]eference to the findings

made by Drug Court judges is especially appropriate in view of their expertise

in addressing 'the unique problems and needs posed by non-violent, drug

dependent offenders.'" Id. at 549 (quoting State v. Meyer, 192 N.J. 421, 423

(2007)).

      Defendants who are subject to a presumption of incarceration may be

admitted to Drug Court only if they "meet all nine eligibility criteria for special

probation set forth in N.J.S.A. 2C:35-14(a)." Id. at 551. Those criteria include




adjudication was briefly discussed, sufficient to preserve the issues counsel
presents before us. R. 1:7-2. We also note, contrary to Rule 2:6-2(a)(1),
defendant's first point heading fails to state that these issues were not raised
before Judge Wilcox.
                                                                               A-1960-19
                                        11
that "no danger to the community will result from the person being placed on

special probation." N.J.S.A. 2C:35-14(a)(9). In the revised Drug Court Manual

"[d]anger to the community means that the supervisory resources of drug court

are not adequate to safely treat the defendant in the community at the appropriate

level of care." Administrative Office of the Courts, New Jersey Statewide Drug

Court Manual 9 (2019).       Further, when determining whether to admit a

defendant to Drug Court, "the court shall consider all relevant circumstances,"

"shall take judicial notice of any evidence, testimony[,] or information

adjudicated at the . . . plea hearing or other court proceedings and shall also

consider the presentence report and the results of the professional diagnostic

assessment." N.J.S.A. 2C:35-14(a).

      To appropriately address defendant's arguments, we briefly discuss the

meaning, and effect, of a youthful offender adjudication under New York Law.

A New York youthful offender adjudication is not equivalent to a dismissed

charge. See People v. Calderon, 588 N.E.2d 61, 67 (N.Y. 1992). Before being

afforded youthful offender status, an eligible youth must first be convicted. See

N.Y. Crim. Proc. Law § 720.20(1). "Upon determining that an eligible youth is

a youthful offender, the court must direct that the conviction be deemed vacated

and replaced by a youthful offender finding; and the court must sentence the


                                                                            A-1960-19
                                       12
defendant pursuant to section 60.02 of the penal law." N.Y. Crim. Proc. Law §

720.20(3) (emphasis added); see also N.Y. Crim. Proc. Law § 720.10(4)

(defining a "youthful offender finding" in part as "a finding substituted for the

conviction of an eligible youth"). Thus, "[a]s the youthful offender law makes

clear, the youthful offender finding is substituted for, and becomes, in essence,

the conviction of the eligible youth." Calderon, 588 N.E.2d at 67; see also

People v. Compton, 328 N.Y.S. 2d 72, 73 (App. Div. 1972) ("While an

adjudication as a [y]outhful [o]ffender is not a conviction, a plea of guilty

constitutes an admission that a defendant committed an act which would be a

crime if committed by an adult."); compare N.Y. Crim. Proc. Law § 720.20(1)

(providing that a youthful offender finding replaces a conviction) with N.J.S.A.

2A:4A-43(b)(1) (allowing for an adjournment of a formal entry of disposition

and subsequent dismissal if a juvenile makes a satisfactory adjustment).

      It is well settled that New Jersey courts may consider a defendant's

juvenile record in making sentencing determinations. State v. C.W., 449 N.J.

Super. 231, 259-60 (App. Div. 2017).         In C.W., we held that "an adult

defendant's prior juvenile record may properly be considered in making

sentencing determinations, particularly if the juvenile adjudications are

relatively recent, voluminous, or severe." Id. at 259. We also stated, in the


                                                                           A-1960-19
                                      13
context of pre-trial detention hearings, that "[a] defendant's prior adjudications

of delinquency and the nature of his or her juvenile offenses are logically part

of his or her 'history and characteristics' and indicative of the danger he or she

poses to the community under N.J.S.A. 2A:162-20(c) and (d)." C.W., 449 N.J.

Super. at 259 (emphasis added).

      As noted, defendant contends Judge Wilcox erred by considering his

youthful offender status in denying his admission to Drug Court, contrary to the

holding of K.S. 220 N.J. at 199. In that case, the Supreme Court held that a

prosecutor may not consider prior dismissed charges for any purpose in

connection with a pre-trial intervention application where the facts related to the

arrest are in dispute or have not been determined after a hearing. Ibid.

      In making this argument, defendant necessarily asserts that a youthful

offender adjudication is akin to a dismissed charge. It is not. Rather, as noted,

a youthful offender adjudication "is substituted for, and becomes, in essence,

the conviction of the eligible youth" and "constitutes an admission that a

defendant committed an act which would be a crime if committed by an adult."

Calderon, 588 N.E.2d at 67; Compton, 328 N.Y.S. 2d at 73. Judge Wilcox was

clearly permitted to consider defendant's youthful offender adjudication, and he

did not abuse his discretion in doing so. C.W., 449 N.J. Super. 231, 259-60.


                                                                             A-1960-19
                                       14
      Further, we stress a point relied upon by Judge Wilcox. Defendant not

only was adjudicated a youthful offender, but he was on parole for his youthful

offender adjudication when he committed the East Rutherford attempted

robbery. We find that fact persuasive, as did Judge Wilcox, when assessing

whether defendant would pose a danger to the community.

      We also reject defendant's related contention that when considering his

youthful offender adjudication, Judge Wilcox erred by failing to consider the

substance of that offense. A fair reading of the judge's reasoning indicates that

he considered: 1) defendant's initial guilty plea, 2) his juvenile status, 3) that

defendant was afforded youthful offender status related to the initial attempted

murder charge, 4) defendant's guilty plea to a violent attempted robbery, and 5)

that defendant was on parole at the time of the attempted robbery. These were

all appropriate considerations and Judge Wilcox did not merely rely on the label

of defendant's initial attempted murder charge, as defendant suggests, but rather

holistically reviewed his criminal history and drew reasonable inferences

therefrom. That careful consideration provides us no basis to conclude that

Judge Wilcox abused his discretion. Harris, 466 N.J. Super. at 553. We also

note that the pre-sentence report, which Judge Wilcox was entitled to rely on,

contained sufficient detail about defendant's attempted murder plea.


                                                                            A-1960-19
                                       15
      We also reject defendant's argument that Judge Wilcox failed to apply the

correct standard for dangerousness detailed in the recent 2019 Drug Court

Manual. The mere fact that Judge Wilcox did not recite the text of the Drug

Court Manual that the "supervisory resources of Drug Court are not adequate to

safely treat the defendant in the community at the appropriate level of care"

provides no basis to conclude that he applied an incorrect standard or abused his

discretion. Harris, 466 N.J. Super. at 549, 553. As noted, Judge Wilcox, an

experienced Drug Court Judge, based his decision on information in the record

which included defendant's juvenile history and his parole violation, along with

the violent nature of the attempted robbery to which he pled guilty. Those facts

clearly supported his conclusion that defendant was a danger to the community

beyond the resources of Drug Court.

                                       III.

      In defendant's second point he argues that his sentence is excessive and

remand for resentencing is required because Judge Novey Catuogno committed

a series of errors such that she "could not have properly assessed whether a

downgraded sentence would have been in the interest of justice." First, he

asserts, again relying on K.S., that the judge "relied on alleged facts relating to

dismissed charges in finding aggravating factor three." Second, he cites, State


                                                                             A-1960-19
                                       16
v. Fuentes, 217 N.J. 57 (2014) and State v. Case, 220 N.J. 49 (2014), and argues

his sentence should be reconsidered because Judge Novey Catuogno failed to

provide a "statement of reasons in finding aggravating factor nine, and in

rejecting mitigating factors seven, [the defendant has no history of prior

delinquency or criminal activity or has led a law-abiding life for a substantial

period of time before the commission of the present offense, N.J.S.A. 2C:44-

1(b)(7)], nine, and twelve."     Third, he maintains that the judge "applied

unfounded assumptions about [defendant's] maturity at the age of [twenty-two]

to reject mitigating factor thirteen."    We are unpersuaded by any of these

arguments.

      We employ a deferential standard when reviewing a trial court's

sentencing decision. State v. Grate, 220 N.J. 317, 337 (2015); Fuentes, 217 N.J.

at 70. We must affirm a sentence unless: 1) the trial court failed to follow the

sentencing guidelines; 2) the court's findings of aggravating and mitigating

factors were not based on competent and credible evidence in the record; or 3)

"the [court's] application of the guidelines to the facts of [the] case makes the

sentence clearly unreasonable so as to shock the judicial conscience." Fuentes,

217 N.J. at 70 (second alteration in original) (quoting State v. Roth, 95 N.J. 334,

364-65 (1984)).


                                                                             A-1960-19
                                         17
      When imposing a sentence for a first or second-degree crime, N.J.S.A.

2C:44-1(f)(2) permits the judge to sentence a defendant "to a term appropriate

to a crime of one degree lower than that of the crime for which the defendant

was convicted," if "the court is clearly convinced that the mitigating factors

substantially outweigh the aggravating factors and where the interest of justice

demands." "In addition to requiring a court to consider general sentencing

principles, a court must consider whether there is a compelling reason to

downgrade defendant's sentence in the interest of justice under section 44-

1(f)(2)." State v. Megargel, 143 N.J. 484, 501 (1996).

      In deciding whether a downgrade is appropriate, the focus must be on the

crime because the downgrade statute "is an offense-oriented provision." State

v. Lake, 408 N.J. Super. 313, 328 (App. Div. 2009). A trial court should not

downgrade if the "surrounding circumstances of an offense" do not "make it

very similar to a lower degree offense." Megargel, 143 N.J. at 500.

      Here, Judge Novey Catuogno did not rely "on alleged facts relating to

dismissed charges in finding aggravating factor three." In applying aggravating

factor three, the judge stated that defendant's risk of reoffending was "illustrated

by the fact that on this day, although there is no plea to the first event, this was

clearly the second stop for [defendant] and his co-defendant that evening."


                                                                              A-1960-19
                                        18
Defendant stated at his plea hearing that he conspired and attempted to take

money from a victim in Wallington on the same night as his attempted robbery

in East Rutherford. Thus, Judge Novey Catuogno was not merely basing its

decision on a dismissed charge, but instead relied on "undisputed facts" admitted

by defendant related to that charge and, more importantly, recounted the events

on the day defendant committed the East Rutherford attempted robbery . See

K.S., 220 N.J. at 199. In any event, defendant's youthful offender adjudication

and commission of an attempted robbery while on parole support the imposition

of aggravating factor three.

      Turning to defendant's second contention, while Judge Novey Catuogno

failed to provide her reasons for accepting or rejecting certain aggravating and

mitigating factors, that shortcoming does not require remand under the

circumstances presented. First, the judge was not required to address mitigating

factor seven or twelve. While it is true that "[m]itigating factors that 'are called

to the court's attention' should not be ignored," only "mitigating factors

'supported by credible evidence' are required to 'be part of the deliberative

process.'" See Case, 220 N.J. at 64 (quoting State v. Blackmon, 202 N.J. 283,

297 (2010) and State v. Dalziel, 182 N.J. 494, 505 (2005)).




                                                                              A-1960-19
                                        19
      Here, Judge Novey Catuogno was under no obligation to address

mitigating factor seven because that factor was never called to her attention and

was not supported by credible evidence because of defendant's prior youthful

offender adjudication and his parole violation. The judge was also not obligated

to address mitigating factor twelve because the facts that defendant "surrendered

peacefully" and "gave a statement to the police" do not establish the type of

cooperation required by that factor, and therefore, that factor was not supported

by credible evidence. See Dalziel, 182 N.J. at 498, 505-06 (testifying against

co-defendant was cooperation); State v. Gonzalez, 223 N.J. Super. 377, 380, 393

(App. Div. 1988) (same).

      Second, although we agree Judge Novey Catuogno should have given

specific reasons for finding aggravating factor nine and rejecting mitigating

factor nine, her finding of aggravating factor three, risk of re-offense, and its

underlying reasoning provided ample support for her determination that

deterrence was necessary, and defendant was not unlikely to commit another

offense. Finally, a remand is not warranted because a judge fails, without more,

to provide reasons for certain sentencing factors. See Fuentes, 217 N.J. at 70

("When the trial court fails to provide a qualitative analysis of the relevant

sentencing factors on the record, an appellate court may remand for


                                                                           A-1960-19
                                      20
resentencing.") (emphasis added); State v. Bieniek, 200 N.J. 601, 609 (2010)

("our case law does not require that trial courts explicitly reject every mitigating

factor argued to the court"); see also State v. Jones, 179 N.J. 377, 407 (2004)

("Sentencing judges must fully assess the totality of circumstances surrounding

a defendant's actual criminal offense.").

      We also reject defendant's third argument that Judge Novey Catuogno

improperly relied on his age and experience within the criminal justice system

when rejecting mitigating factor thirteen. First, we note that defendant never

requested application of mitigating factor thirteen. Second, defendant's age and

experience with the criminal justice system were facts that were supported by

the record and were directly relevant to whether he was a "youthful defendant"

who might have been "influenced" to commit a crime. Third, there was no

evidence suggesting that defendant was influenced by someone more mature

than him. Indeed, his codefendant was a juvenile. Fourth, we note the judge

relied on defendant's age when she imposed the minimum sentence of five years,

two less than the plea agreement, and the minimum ordinary term for a second-

degree offense despite finding that the aggravating factors outweighed the

mitigating factors.




                                                                              A-1960-19
                                        21
      Finally, we reject defendant's claim that a more complete consideration of

the sentencing factors would have resulted in a downgrade to a sentence

associated with a third-degree offense. Even if we were to indulge defendant's

contention that reconsideration of the facts would result in the mitigating factors

"substantially outweighing" the aggravating factors, defendant has not offered

"compelling reason" for a downgrade. N.J.S.A. 2C:44-1(f)(2); Megargel, 143

N.J. at 501. In this regard, we note that because defendant "inflict[ed] bodily

injury" and "used force upon another" the circumstances of his second-degree

attempted robbery offense are not "very similar to" the lesser offense of third-

degree theft. N.J.S.A. 2C:15-1; Megargel, 143 N.J. at 500; see N.J.S.A. 2C:20-

2(b)(2). Defendant clearly was not entitled to a downgraded sentence under

N.J.S.A. 2C:44-1(f)(2).

                                      IV.

      In defendant's final point, he argues that resentencing is required for

consideration of the newly enacted mitigating factor fourteen, which he asserts

applies retroactively. We reject defendant's arguments based on our recent

holding in State v. Bellamy, 468 N.J. Super. 29 (App. Div. 2021), and the fact

that Judge Novey Catuogno considered defendant's age when sentencing him to

a five-year term, two fewer than the sentence he accepted in the plea agreement.


                                                                             A-1960-19
                                       22
      Defendant was twenty-two years old when he committed the East

Rutherford attempted robbery. After he was sentenced, the Legislature enacted

N.J.S.A. 2C:44-1(b)(14) — a new mitigating factor which applies when a

defendant is less than twenty-six years old at the time of the crime. The new

mitigating factor was explicitly deemed "effective immediately" on October 19,

2020, see L. 202, c. 110, and is to be applied prospectively. 2 Bellamy, 468 N.J.

Super. at 44; see also State v. Parolin, 171 N.J. 223, 233 (2002) (holding that

amendments to the No Early Release Act (NERA) removing the offense for

which defendant was convicted did not apply retroactively when the new law

became "effective immediately"); Pisack v. B&C Towing, Inc, 240 N.J. 360,

370 (2020) (holding that an amended statute's immediate effective date

"bespeak[s] an intent contrary to, and not supportive of, retroactive application"

(quoting Cruz v. Cent. Jersey Landscaping, Inc., 195 N.J. 33, 48 (2008))).

      Even if we agree with defendant that N.J.S.A. 2C:44-1(b)(14) is

ameliorative in nature, see Bellamy, 468 N.J. Super. at 46-47, a remand for

resentencing is not warranted under the circumstances. Indeed, in Bellamy, the

court noted that the retroactive effect of the new mitigating factor does not


2
  On October 18, 2021, the Supreme Court granted certification to consider
whether the new mitigating factor should apply retroactively. State v. Lane, A-
17-21.
                                                                            A-1960-19
                                       23
automatically apply for "cases in the pipeline in which a youthful defendant was

sentenced before October 19, 2020" based on the enactment of this statute alone.

Id. at 48. Rather, it means where, "for a reason unrelated to the adoption of the

statute, a youthful defendant is resentenced, he or she is entitled to argue the

new statute applies." Ibid.

      We remanded the matter for the separate reasons of permitting the

sentencing court to consider previously undisclosed reports from the Division

of Child Protection and Permanency and reconsideration of the aggravating and

mitigating factors before a new judge. The defendant in Bellamy had, thus, "yet

to incur a penalty" and the court considered the application of the new factor

"'retroactive' simply because it was not in effect when defendant was sentenced

the first time." Id. at 44-46. Rather than limiting mitigation to the original

thirteen factors that existed at the time of defendant's offense, the resentencing

allowed the new factor to be considered on remand. No such independent basis

for resentencing exists here.       Defendant is, therefore, not entitled to

reconsideration of his sentence with the new mitigating factor.

      Furthermore, as noted, even if the enactment of the new mitigating factor

applied, Judge Novey Catuogno expressly reduced defendant's sentence because

of his age.   Indeed, as noted, Judge Novey Catuogno imposed a five-year


                                                                            A-1960-19
                                       24
sentence, the minimum for defendant's second-degree crime, reasoning that

"seven years is . . . a long time for a young man." Defendant's was consistent

with the sentencing guidelines and does not shock our judicial conscience.

Fuentes, 217 N.J. at 70.

      To the extent we have not specifically addressed any of defendant's

arguments, it is because we have concluded they are of insufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                        A-1960-19
                                      25